Citation Nr: 9926602	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-03 569	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois 


THE ISSUE

Entitlement to a change in means test eligibility category 
from mandatory (Category A) to discretionary (Category C) and 
possible co-payment billing for health care received during 
the year 1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had honorable active duty from December 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Income and 
Verification Match Center in Atlanta, Georgia, which denied 
the benefits sought on appeal.  As previously noted at the 
Board in the October 1997 Remand, the Chicago, Illinois 
Regional Office (RO) retains jurisdiction over the case as 
the veteran resides there.  

In October 1997, the Board remanded the appeal for 
clarification from the veteran as to whether he was still 
requesting a hearing before a Member of the Board sitting at 
the RO (Travel Board hearing).  In February 1998, the veteran 
withdrew his Travel Board hearing request.  


REMAND

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in June 1995.  In written 
argument received at the Board in March 1998, the veteran's 
representative contends that no post-hearing decision is of 
record, and that as a result of such procedural error, the 
file is not ready for Board appellate review.  The Board 
agrees.  Without a post-hearing decision of record, the Board 
is unable to determine whether the RO has, in fact, 
considered the veteran's hearing testimony in connection with 
the adjudication of this claim.  

Accordingly, the matter is remanded to the RO for a post-
hearing decision to be associated with the veteran's VA 
claims file.  Thereafter, the veteran and his representative 
should be given an appropriate response time in which to 
advance the arguments in support of his claim on appeal.  

1.  The RO should associate with the 
veteran's claim file an RO post-hearing 
decision on the issue on appeal that is 
responsive to the veteran's June 1995 
testimony.  

2.  If the benefit sought by the veteran 
continues to be denied, then he, and his 
representative, must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met.  No inference should be drawn regarding 
the final disposition of this claim.  The veteran need take 
no action until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


